UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2010 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended September 30, 2010 Hodges Mutual Funds November 29, 2010 Dear Shareholder: The six months ending September 30, 2010 reflected mixed performance for the Hodges Mutual Funds (“Hodges Funds”), as both our small-cap and equity income strategies experienced positive returns, while our multi-cap, blue chip, and contrarian strategies experienced modest declines during this period.While the market experienced a broad based correction in the second quarter of 2010 (April-June), the market experienced a solid rebound in the third quarter (July-September).As a result, four of our five mutual fund strategies were generating positive returns and outperforming their respective benchmarks on a year-to-date basis at the end of September. Average Annual Total Returns as of September 30, 2010 (Retail Shares) 6 Since Months 1 Year 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) -1.90% 9.87% -11.73% -1.02% 4.17% 8.88% S&P 500 -1.42% 10.16% -7.16% 0.64% -0.43% 8.06% Hodges Small Cap Fund (12/18/07) 7.79% 23.93% N/A N/A N/A 0.36% Russell 2000 0.25% 13.35% -4.29% 1.60% 4.00% -2.41% Hodges Blue Chip 25 Fund (9/10/09) -2.70% 4.19% N/A N/A N/A 4.17% Russell 1000 -1.21% 10.75% -6.79% 0.86% -0.21% 11.66% Hodges Equity Income Fund (9/10/09) 3.17% 14.15% N/A N/A N/A 13.47% S&P 500 -1.42% 10.16% -7.16% 0.64% -0.43% 10.99% Hodges Pure Contrarian Fund (9/10/09) -1.60% 15.00% N/A N/A N/A 15.58% S&P 500 -1.42% 10.16% -7.16% 0.64% -0.43% 10.99% 30-Day SEC Yield for the Hodges Equity Income Fund:2.68% 30-Day Unsubsidized SEC Yield for the Hodges Equity Income Fund:1.68% * Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesmutualfunds.com. The 1 Hodges Mutual Funds Funds impose a 1.00% redemption fee on shares held less than thirty days. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.37% 2.02% 5.04% 4.97% 4.50% Net Expense Ratio 1.37% 1.40%** 1.30%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses through July 31, 2011 and may continue for an indefinite period thereafter. This figure excludes Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses. After experiencing a market correction in the second quarter of 2010 and reaching oversold levels in July, the third quarter of 2010 ended on a positive note as concerns over a faltering economic recovery moderated in September.However, skepticism regarding the business cycle and the sustainability of corporate earnings growth remained elevated and the investing public continued flocking to the bond market at some of the lowest yields in a generation.Despite recent gains in equities, it is our view that stocks remain favorably valued relative to the risk-adjusted returns on most other asset classes such as real estate, commodities, and bonds.Despite widespread concerns over the trajectory of the economic recovery, we are encouraged with the earnings improvements that have materialized from cost-cutting and productivity enhancements. Our ongoing dialog with corporate management teams and channel checks indicate that inventories are low, balance sheets at large appear strong, and business conditions are generally better than this time last year.Furthermore, we believe the next phase of the current bull market may require a greater emphasis on individual stock selection and favor active portfolio management. As for our individual stock selection, our long-term, bottom-up investment strategy has not changed, and we continue to focus on fundamentally sound businesses that offer greater upside potential relative to downside risks. We have continued to use periodic pull-backs in the market as entry points to add to our positions in stocks with solid fundamentals that trade at low PE multiples.In addition, we continue to expect higher quality stocks to begin performing well in the second phase of the recovery. Although stock selection criteria will vary across our different fund strategies, the Hodges Funds generally focus on individual stocks that exhibit many of the following characteristics: •Strong balance sheets and ability to access capital •Low cost production relative-to-peers 2 Hodges Mutual Funds •High barriers to entry •Ability to quickly leverage fixed costs once incremental demand returns •High levels of tangible hard assets value relative to their market cap •Exposure to new or emerging markets Hodges Fund (HDPMX) The Hodges Fund’s return for the six months ending September 30, 2010 was -1.90% compared to a loss of 1.42% in the S&P 500.Staying almost fully invested during this period, the Fund’s negative return during this period reflected consolidation in several stocks that led the Fund’s strong relative performance in the previous twelve months. During the quarter, we continued to take some profits on a few stocks that made big moves from the bottom, as well as increased the size of several positions that we feel offer attractive upside potential relative to their downside risk. We sold our entire holdings of Atwood Oceanics (ATW), Cummins (CMI), Eagle Materials (EXP), and Legg Mason (LM).At the same time, we increased our positions in Kulicke & Soffa (KLIC), Sothebys (BID), and Transocean (RIG). We also opened new positions in Maidenform Brands (MFB), Heelys (HLYS), and Freeport-McMoran Copper & Gold (FCX). Furthermore, the Hodges Fund did experience a setback during the six months ending September 30, 2010 as its holdings in Transocean (RIG) were impacted by an unforeseen drilling accident in the Gulf of Mexico.Because we remain confident regarding the Company’s long-term investment merits and view the financial impact as temporary, Transocean (RIG) remained a top holding in the Fund at September 30, 2010.Looking ahead, we believe the Hodges Fund is well positioned to participate in a continued recovery in equity prices and benefit from its individual stock selection, which remains the core emphasis of the Fund.The Fund remains diversified across a broad number of industries that include transportation, consumer goods, healthcare, industrials, media, technology, energy, and financials. The multi-cap strategy that is deployed in the Hodges Fund (HDPMX) remains concentrated among investments where we have the highest conviction. The number of holdings in the Fund was 44 stocks at the end of the recent quarter. Our largest position as of September 30, 2010 is Belo Corp (BLC) 6.51%, followed by Texas Pacific Land Trust (TPL) 5.19%, Transocean (RIG) 5.11%, PriceSmart (PSMT) 4.73%, Texas Instruments (TXN) 4.32%, Wal-Mart Stores (WMT) 4.26%, Southwest Airlines (LUV) 4.16%, Freeport-McMoran Copper & Gold (FCX) 4.07%, Sirius XM Radio (SIRI) 3.82%, and Aegean Marine Petroleum Network (ANW) 3.73%. 3 Hodges Mutual Funds Hodges Small Cap Fund (HDPSX) During the six months ending September 30, 2010, the Hodges Small Cap Fund experienced a positive return of 7.79% compared to a 0.25% return for the Russell 2000 Index. Furthermore, the Hodges Small Cap Fund’s one-year return at September 30, 2010 was 23.93% compared to 13.35% for the Russell 2000 Index. Although the Fund remains focused on industrials, energy, and transportation, our more recent holdings are several new consumer-related names that have been a key driver of performance this year.We believe overall investor sentiment surrounding many of the consumer-related stocks became overly bearish in recent months, which in many cases caused stock prices to lag what appear to be stabilizing and improving fundamentals.Looking ahead, we are also finding opportunities in a broader number of sectors in the small-cap universe. Despite the strong relative performance from small-cap stocks over the past couple of years, we are still finding ample opportunities in many underfollowed small companies that exhibit compelling investment merits. In some cases this is due in part to the fact that it has been easier for smaller companies to grow in a slower macro environment.In addition, we expect high levels of cash on corporate balance sheets and low interest rates to potentially facilitate merger and acquisition activity as larger companies seek external growth to make up for the lack of organic growth in their core businesses.Recent additions to the Fund’s holdings include: Alaska Air (ALK), Cirrus Logic (CRUS), Tuesday Morning (TUES), Maidenform Brands (MFB), and Faro Technologies (FARO). We also added to several existing positions that we feel have compelling characteristics such as OmniVision Technologies (OVTI), Heelys (HLYS), Temple Inland (TIN), and Cooper Tire & Rubber (CTB). Lastly, we sold our positions in Cracker Barrel Old Country Store (CBRL), and Alamo Group (ALG), as well as trimmed back a few other positions in an effort to rebalance certain elements of the portfolio. The top ten holdings in the Small Cap Fund on September 30, 2010 were OmniVision Technologies (OVTI) 4.51%, Fossil Inc (FOSL) 4.10%, Brigham Exploration (BEXP) 4.08%, Kansas City Southern (KSU) 4.07%, Maidenform Brands (MFB) 3.77%, Steven Madden Ltd (SHOO) 3.57%, Faro Technologies (FARO) 3.32%, Dynamex (DDMX) 3.32%, Atwood Oceanics (ATW) 3.31%, and Jos A Bank Clothiers (JOSB) 2.78%. 4 Hodges Mutual Funds Hodges Blue Chip 25 Fund (HDPBX) The Hodges Blue Chip 25 Fund experienced a negative return of -2.70% in the six months ending September 30, 2010 versus a decline of -1.21% in the Russell 1000.The Fund underperformed during the past six months as many of the large cap stocks lagged the broader market’s recovery during this period.Although we believe the relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, the Fund’s underperformance in the recent quarter reflected lagging performance from several of our consumer staple and energy names that comprise a core portion of the portfolio.Such underperforming stocks included Johnson & Johnson (JNJ), Hershey (HSY), JM Smucker (SJM), Procter & Gamble (PG), and Exxon Mobil (XOM).Despite the lackluster performance of these stocks in the recent quarter, we believe some of the most attractive values in the market can be found among these and other high quality large-cap stocks.The Blue Chip 25 Fund’s objective is to generate long-term capital appreciation, which it seeks by focusing on a concentrated portfolio of around 25 large-cap companies. The top holdings in the Blue Chip 25 Fund at the end of the recent quarter included Microsoft Corp (MSFT) 7.05%, International Business Machines (IBM) 6.44%, Intuitive Surgical (ISRG) 5.45%, Costco (COST) 4.95%, Transocean (RIG) 4.94%, Wal-Mart Stores (WMT) 4.93%, Johnson & Johnson (JNJ) 4.76%, Coca Cola (KO) 4.49%, McDonalds (MCD) 4.29%, and Visa (V) 4.28%.While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 26 stocks at the end of the recent quarter and was well represented across a broad number of industry sectors. Hodges Equity Income Fund (HDPEX) The Hodges Equity Income generated a positive return of 3.17% in the six months ending September 30, 2010 compared to a loss of -1.42% for the S&P 500 during this same period.The Fund’s dividend yield before expenses at the end of the quarter was 4.00% compared to a 1.70% dividend yield on the S&P 500.We attribute the Fund’s solid relative performance during the past six months to individual stock selection and a renewed interest in dividend yielding stocks due to the low interest rate environment. The Fund’s objective is both long-term capital appreciation and income, which it seeks through investments in dividend paying stocks. With roughly one third of the stocks in the S&P 500 now supporting dividend yields that exceed the yield on ten-year Treasuries, we are finding no shortage of attractive dividend paying stocks to deploy capital. Top holdings in the Fund include Taiwan Semiconductor (TSM) 5.68%, Transocean (RIG) 4.95%, International 5 Hodges Mutual Funds Business Machines (IBM) 4.69%, Kimberly Clark (KMB) 4.55%, , Johnson & Johnson (JNJ) 4.34%, Exxon Mobil (XOM) 3.89%, Diamond Offshore Drilling (DO) 3.79%, Coca Cola (KO) 3.69%, Verizon Communications (VZ) 3.65% and Kraft Foods (KFT) 3.46%.Overweight sectors include energy, consumer staples, and technology companies that we believe will benefit in an improving economy. Hodges Pure Contrarian Fund (HDPCX) The Hodges Pure Contrarian Fund declined -1.60% in the six months ending September 30, 2010 compared to a decline of -1.42% for the S&P 500.During the past six months, turnover in the Pure Contrarian Fund remained relatively low.A few of the top performing stocks in the Fund during this six month period included AT Cross (ATX), Harry Winston Diamond (HWD), and Krispy Kreme Doughnuts (KKD).Stocks in the Pure Contrarian Fund that adversely impacted performance during the past six months include Chicos FAS (CHS), New York Times (NYT), and Gannett (GCI). The Fund’s objective is to generate long-term capital appreciation, which it seeks by investing in out-of-favor or unloved stocks.Although the contrarian strategy requires careful stock selection and a long-term investment horizon, we are finding plenty of intriguing opportunities in this Fund. A few sectors where the Fund has found out-of-favor investment opportunities include basic materials, energy, media, restaurants, retail, and airlines. The top holdings in the Fund at the end of the recent quarter included Sothebys (BID) 5.20%, Commercial Metals (CMC) 4.30%, Sirius XM Radio (SIRI) 4.24%, Whole Foods (WFMI) 4.15%, Krispy Kreme Doughnuts (KKD) 4.04%, Starbucks (SBUX) 3.76%, Texas Industries (TXI) 3.71%, G-III Apparel Group Ltd (GIII) 3.69%, Belo (BLC) 3.65%, and Furniture Brands International (FBN) 3.17%. Looking ahead, you should know that our portfolio managers and analysts are hard at work studying companies, meeting with management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets.Like you, all of our portfolio managers are shareholders in all five of the Hodges Funds. 6 Hodges Mutual Funds We welcome further questions and comments. Please feel free to contact us at (214) 954-1954 or (888) 878-4426. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of Craig Hodges, Don Hodges, Gary Bradshaw and Eric Marshall which are subject to change. It is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. Portfolio composition and company ownership are subject to daily change. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds, such as the Hodges Pure Contrarian Fund, may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the fund is more exposed to individual stock volatility than a diversified fund. Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for more complete information regarding the Funds’ holdings. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market 7 Hodges Mutual Funds capitalization.The Russell 1000 is a subset of the Russell 3000 Index and consists of the 1,000 of the largest companies comprising over 90% of the total market capitalization of all listed U.S. stocks.You cannot invest directly in an index. Dividend yield is a financial ratio that shows how much a company pays out in dividends each year relative to share price. Price-Earnings Ratio-P/E Ratio: A valuation ratio of a company's current share price compared to its per-share earnings. Quasar Distributors, LLC, Distributor, (11/2010) 8 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2010 (Unaudited) Hodges Fund Hodges Small Cap Fund * Cash equivalents and other assets less liabilities. 9 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2010 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Hodges Equity Income Fund * Cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2010 (Unaudited) (Continued) Hodges Pure Contrarian Fund * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; distribution and/or service fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10-9/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 11 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.Individual Retirement Accounts (“IRA”) that are held directly with the Funds will be charged a $15.00 annual maintenance fee. IRAs held by broker-dealers or through other means, may or may not incur an annual maintenance fee. Yet, if IRA maintenance fees are charged to accounts held elsewhere, the fees charged may be more or may be less than $15.00.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 12 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/10 4/1/10 – 9/30/10* Retail Class Actual $ 981 Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual $ 983 Institutional Class Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.35% for the Retail shares, and 1.01% for the Institutional shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/10 4/1/10 – 9/30/10* Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fees and waivers in effect) for the Retail shares, and 1.15% (fees and waivers in effect) for the Institutional shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 13 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/10 4/1/10 – 9/30/10* Actual $ 973 Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fees and waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/10 4/1/10 – 9/30/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fees and waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/10 4/1/10 – 9/30/10* Actual $ 984 Hypothetical (5% annual return before expenses) * Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fees and waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 14 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 94.9% Apparel Manufacturing: 5.2% G-III Apparel Group Ltd.* $ Heelys, Inc.*1,2 Maidenform Brands, Inc.* Skechers U.S.A., Inc.* Steven Madden Ltd.* Broadcasting: 3.8% Sirius XM Radio, Inc.* Chemical Manufacturing: 1.3% Eastman Kodak Co.* Computer & Electronic Products: 6.6% Napco Security Technologies, Inc.*2 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Texas Instruments, Inc. Food Services: 6.7% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc.1,2 General Manufacturing: 8.7% A.T. Cross Co. - Class A*1,2 Fuqi International, Inc.* Intuitive Surgical, Inc.* Kulicke & Soffa Industries, Inc.* Palm Harbor Homes, Inc.*2 Texas Industries, Inc. Mining, Oil & Gas Extraction: 19.8% Chesapeake Energy Corp. Cubic Energy, Inc.* Devon Energy Corp. Freeport-McMoRan Copper & Gold, Inc. Helmerich & Payne, Inc. SandRidge Energy, Inc.* Schlumberger Ltd. Transocean Ltd.* Movie Production & Theaters: 2.8% Cinemark Holdings, Inc. Petroleum Products: 3.7% Aegean Marine Petroleum Network, Inc. Publishing Industries: 13.4% A.H. Belo Corp. - Class A*1 Belo Corp.* Gannett Co., Inc. New York Times Co.* The accompanying notes are an integral part of these financial statements. 15 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS: 94.9% (Continued) Retail: 14.5% Chico’s FAS, Inc. $ PriceSmart, Inc. Sotheby’s Wal-Mart Stores, Inc. Transportation & Warehousing: 8.4% Delta Air Lines, Inc.* Dryships, Inc.* Frozen Food Express Industries, Inc.* Kansas City Southern* Southwest Airlines Co. TOTAL COMMON STOCKS (Cost $287,922,678) PARTNERSHIPS & TRUSTS: 5.2% Land Ownership & Leasing: 5.2% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $11,184,416) WARRANT: 0.0% Food Services: 0.0% Krispy Kreme Doughnuts, Inc. Expiration: March, 2012, Exercise Price: $12.21* TOTAL WARRANT (Cost $0) Contracts (100 shares per contract) PURCHASED CALL OPTION: 0.1% Mining & Oil & Gas Extraction: 0.1% Chesapeake Energy Corp. Expiration: January, 2011, Exercise Price: $20.00 TOTAL PURCHASED CALL OPTION (Cost $695,000) Shares SHORT-TERM INVESTMENT: 0.0% Money Market Fund: 0.0% Fidelity Money Market Portfolio - Select Class, 0.20%3 TOTAL SHORT-TERM INVESTMENT (Cost $1,427) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $299,803,521) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2010, the total market value of the investments considered illiquid was $19,705,147 or 6.3% of total net assets. 3 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 16 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 94.8% Administrative, Support & Waste Management Services: 2.5% The Geo Group, Inc.* $ Apparel Manufacturing: 11.0% Heelys, Inc.*1,2 Joe’s Jeans, Inc.* Maidenform Brands, Inc.* Steven Madden Ltd.* Broadcasting: 0.7% Nexstar Broadcasting Group, Inc. - Class A* Chemical Manufacturing: 5.1% CARBO Ceramics, Inc. Impax Laboratories, Inc.* Computer & Electronic Products: 14.1% Cirrus Logic, Inc.* FARO Technologies, Inc.* Fossil, Inc.* Omnivision Technologies, Inc.* Volterra Semiconductor Corp.* Xeta Technologies, Inc.* Food Services: 3.1% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Furniture Manufacturing: 3.0% Tempur-Pedic International, Inc.* General Manufacturing: 11.7% A.T. Cross Co. - Class A*1,2 Cooper Tire & Rubber Co. GrafTech International Ltd.* Kulicke & Soffa Industries, Inc.* Palm Harbor Homes, Inc.*2 Steel Dynamics, Inc. Temple-Inland, Inc. Health Care & Social Assistance: 1.9% Emergency Medical Services Corp.* Mining, Oil & Gas Extraction: 7.9% Atwood Oceanics, Inc.* Brigham Exploration Co.* Cubic Energy, Inc.* Movie Production & Theaters: 2.5% Cinemark Holdings, Inc. Personal Services: 1.1% CPI Corp. Petroleum Products: 2.2% Aegean Marine Petroleum Network, Inc. Publishing Industries: 2.3% Belo Corp.* The accompanying notes are an integral part of these financial statements. 17 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS: 94.8% (Continued) Retail: 12.3% America’s Car-Mart, Inc.* $ Delta Apparel, Inc.* Jos. A. Bank Clothiers, Inc.* PriceSmart, Inc. Titan Machinery, Inc.* Tuesday Morning Corp.* Technology Services: 0.5% Points International Ltd.* Transportation & Warehousing: 12.9% Alaska Air Group, Inc.* Dynamex, Inc.* Hornbeck Offshore Services, Inc.* Kansas City Southern* Kirby Corp.* TOTAL COMMON STOCKS (Cost $37,026,037) PARTNERSHIPS & TRUSTS: 2.6% Land Ownership & Leasing: 2.6% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $827,687) SHORT-TERM INVESTMENT: 2.5% Money Market Fund: 2.5% Fidelity Money Market Portfolio - Select Class, 0.20%3 TOTAL SHORT-TERM INVESTMENT (Cost $1,137,290) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $38,991,014) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2010, the total market value of the investments considered illiquid was $1,398,674 or 3.0% of total net assets. 3 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 18 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 96.6% Chemical Manufacturing: 8.2% Johnson & Johnson $ Procter & Gamble Co. Computer & Electronic Products: 20.5% Cisco Systems, Inc.* International Business Machines Corp. Microsoft Corp. Texas Instruments, Inc. Construction: 2.8% Fluor Corp. Finance & Insurance: 8.3% CME Group, Inc. Visa, Inc. Food & Beverage Products: 10.8% The Coca-Cola Co. The Hershey Co. J.M. Smucker Co. Food Services: 4.3% McDonald’s Corp. General Manufacturing: 8.8% Intuitive Surgical, Inc.* Joy Global, Inc. Mining, Oil & Gas Extraction: 10.0% Schlumberger Ltd. Transocean Ltd.* Vulcan Materials Co. Petroleum Products: 5.3% Chevron Corp. Exxon Mobil Corp. Retail: 11.7% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing: 3.3% Southwest Airlines Co. Transportation Equipment: 2.6% The Boeing Co. TOTAL COMMON STOCKS (Cost $5,067,044) PARTNERSHIPS & TRUSTS: 2.9% Land Ownership & Leasing: 2.9% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $114,484) SHORT-TERM INVESTMENT: 0.4% Money Market Fund: 0.4% Fidelity Money Market Portfolio - Select Class, 0.20%2 TOTAL SHORT-TERM INVESTMENT (Cost $18,295) TOTAL INVESTMENTS IN SECURITIES:99.9% (Cost $5,199,823) Other Assets in Excess of Liabilities:0.1% TOTAL NET ASSETS:100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 19 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 91.5% Chemical Manufacturing: 15.4% E.I. du Pont de Nemours & Co. $ Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Procter & Gamble Co. Computer & Electronic Products: 11.7% Intel Corp. International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food & Beverage Products: 9.3% The Coca-Cola Co. J.M. Smucker Co. Kraft Foods, Inc. Food Services: 1.3% Rocky Mountain Chocolate Factory, Inc.1,2 General Manufacturing: 9.5% The Boeing Co. Caterpillar, Inc. Kimberly Clark Corp. Mining, Oil & Gas Extraction: 8.8% Diamond Offshore Drilling, Inc. Transocean Ltd.* Movie Production & Theaters: 2.9% Cinemark Holdings, Inc. Petroleum Products: 6.2% Chevron Corp. Exxon Mobil Corp. Retail: 6.1% Educational Development Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Telecommunications: 10.5% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. Utilities: 8.8% Atmos Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Duke Energy Corp. Wholesale Trade: 1.0% Sysco Corp. TOTAL COMMON STOCKS (Cost $6,276,640) CONVERTIBLE PREFERRED STOCKS: 6.2% General Manufacturing: 6.2% Archer Daniels Midland Co. Ford Motor Company Capital Trust II TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $416,771) The accompanying notes are an integral part of these financial statements. 20 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) (Continued) Shares Value PARTNERSHIPS & TRUSTS: 1.0% Real Estate Investment Trust: 1.0% Capstead Mortgage Corp. $ TOTAL PARTNERSHIPS & TRUSTS (Cost $71,285) SHORT-TERM INVESTMENT: 2.2% Money Market Fund: 2.2% Fidelity Money Market Portfolio - Select Class, 0.20%3 TOTAL SHORT-TERM INVESTMENT (Cost $159,508) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $6,924,204) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2010, the total market value of the investment considered illiquid was $81,528 or 1.1% of total net assets. 3 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 21 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) (Continued Shares Value COMMON STOCKS: 97.5% Apparel Manufacturing: 6.5% G-III Apparel Group Ltd.* $ Heelys, Inc.*1,2 Broadcasting: 4.2% Sirius XM Radio, Inc.* Chemical Manufacturing: 2.7% Eastman Kodak Co.* Computer & Electronic Products: 2.8% Intrusion, Inc.*1,2 Construction: 3.1% PulteGroup, Inc.* Finance & Insurance: 0.6% E*TRADE Financial Corp.* Food Services: 10.7% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Starbucks Corp. Furniture & Related Products: 3.2% Furniture Brands International, Inc.* General Manufacturing: 10.8% A.T. Cross Co. - Class A*1,2 Ennis, Inc. Fuqi International, Inc.* Kulicke & Soffa Industries, Inc.* Palm Harbor Homes, Inc.*2 Temple-Inland, Inc. Tootsie Roll Industries, Inc. Mining, Oil & Gas Extraction: 10.3% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Harry Winston Diamond Corp.* SandRidge Energy, Inc.* Transocean Ltd.* Primary Metal Manufacturing: 8.0% Commercial Metals Co. Texas Industries, Inc. Publishing Industries: 10.6% A.H. Belo Corp. - Class A*1 Belo Corp.* Gannett Co., Inc. New York Times Co.* Retail: 11.8% Chico’s FAS, Inc. Sotheby’s Whole Foods Market, Inc.* Transportation & Warehousing: 9.8% AMR Corp.* Delta Air Lines, Inc.* Dryships, Inc.* Dynamex, Inc.* The accompanying notes are an integral part of these financial statements. 22 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 97.5% (Continued) Transportation & Warehousing: 9.8% (Continued) Frozen Food Express Industries, Inc.* $ Southwest Airlines Co. Transportation Equipment: 2.4% Winnebago Industries, Inc.* TOTAL COMMON STOCKS (Cost $8,102,437) PARTNERSHIPS & TRUSTS: 1.4% Land Ownership & Leasing: 1.4% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $90,237) SHORT-TERM INVESTMENT: 0.5% Money Market Fund: 0.5% Fidelity Money Market Portfolio - Select Class, 0.20%3 TOTAL SHORT-TERM INVESTMENT (Cost $39,589) TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $8,232,263) Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of September 30, 2010, the total market value of the investment considered illiquid was $575,770 or 6.8% of total net assets. 3 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 23 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $256,753,458 and $36,003,848, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $43,050,063 and $2,987,166, respectively) (Note 6) Total investments, at value (Cost $299,803,521 and $38,991,014, respectively) Cash — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to custodian — Investment securities purchased — Loans payable — Fund shares redeemed Investment advisory fees, net Administration fees Custody fees — Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 24 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net assets $ $ COMPUTATION OF NET ASSET VALUE Retail Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Institutional Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 25 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $5,085,339, $6,837,607 and $7,289,848, respectively) (Note 2) $ $ $ Investments in affiliated securities, at value (Cost $114,484, $86,597 and $942,415, respectively) (Note 6) Total investments, at value (Cost $5,199,823, $6,924,204 and $8,232,263, respectively) Receivables: Investment securities sold — — Fund shares sold 81 Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Due to custodian — — Distribution to shareholders — — Fund shares redeemed — Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 26 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment income (loss) ) Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 27 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2010 (Unaudited) Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $55,912 and $400 foreign withholding tax, respectively) $ $ Dividends from affiliated investments (Note 6) — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees – Retail Shares Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Registration fees Audit fees Custody fees Miscellaneous expenses Trustee fees Chief Compliance Officer fees Interest expense Legal fees Insurance expense Total expenses Less fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) — Change in unrealized depreciation on investments and options ) ) Net realized and unrealized gain (loss) on investments and options ) Net increase (decrease) in net assets resulting from operations $ ) $ The accompanying notes are an integral part of these financial statements. 28 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2010 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Dividends from unaffiliated investments (net of $0, $3,727 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Registration fees Audit fees Distribution fees Custody fees Chief Compliance Officer Fees Trustee fees Legal fees Miscellaneous expenses Administration fees Fund accounting fees Reports to shareholders Insurance expense Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on unaffiliated investments Change in net unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ ) The accompanying notes are an integral part of these financial statements. 29 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on unaffiliated investments and options ) Net realized loss on affiliated investments (Note 6) — ) Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Shares (a) (b) ) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Shares (a) ) Total decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Shares Value Shares Value Retail Shares Shares sold $ $ Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $28,830 and $121,969, respectively. Institutional Shares Shares sold — $
